—Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about October 9, 2000, which, inter alia, granted the motion of defendant New York City Transit Authority for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Defendant New York City Transit Authority adduced evidence sufficient to establish that it did not own the stairway where plaintiff allegedly sustained injury, and that, as a mere common user of the stairway, it was under no duty to maintain the stairway for the benefit of its patrons (see, Ceron v City of New York, 277 AD2d 7, 8). Since plaintiff, in response to defendant’s showing, failed to come forward with evidence sufficient to raise a triable issue as to whether defendant owned the stairway or as to whether the stairway was used exclusively to provide access to defendant’s subway station, summary judgment was properly granted dismissing the complaint against defendant New York City Transit Authority (id.). Concur— Rosenberger, J. P., Williams, Tom, Ellerin and Buckley, JJ.